UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to COMMISSION FILE NUMBER001-12307 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: ZIONS BANCORPORATION PAYSHELTER 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ZIONS BANCORPORATION One South Main, 15th Floor Salt Lake City, Utah84133 INDEX Page (a) Financial Statements and Supplemental Schedules – Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan F-1 (b) Signatures F-2 (c) Exhibit 23 – Consent of Independent Registered Public Accounting Firm F-3 Financial Statements and Supplemental Schedules Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan As of December 31, 2010 and 2009 and for the Year Ended December 31, 2010 with Report of Independent Registered Public Accounting Firm F-1 Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan Financial Statements and Supplemental Schedules As of December 31, 2010 and 2009 and for the Year Ended December 31, 2010 Contents Report of Independent Registered Public Accounting Firm Financial Statements Statements of Net Assets Available for Benefits 1 Statement of Changes in Net Assets Available for Benefits 2 Notes to Financial Statements 3 Supplemental Schedules Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 16 Schedule H, Line 4j – Schedule of Reportable Transactions
